Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces management additions CALGARY, March 29 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust" or "ARC") is pleased to announce the promotion of George Gervais to Vice-President, Corporate Development and Van Dafoe to Vice President, Finance, effective March 23 respectively. In his new role, Mr. Gervais will provide executive leadership to business development, corporate development and land. All of these activities are aimed at developing future opportunities to ensure ARC continues its strong financial performance over the longer term. Mr. Gervais has been with ARC since 1999 and he has assumed roles of increasing responsibility, including Manager of Engineering and Manager of Business Development. He has a B.Sc. in Geological Engineering with Distinction from the University of Saskatchewan. Prior to joining ARC Mr. Gervais worked for a major E&P company, in addition to several years of entrepreneurial work with service companies in SE Saskatchewan. Mr. Gervais will report to Myron Stadnyk, President and Chief Operating Officer. Mr. Dafoe is being promoted from Vice President and Treasurer to Vice President Finance. The promotion recognizes his leadership in respect to debt and equity financing and hedging. In addition, Mr. Dafoe has taken on the overall responsibility for tax planning and compliance. He has a Bachelor of Commerce - Honours from the University of Manitoba and obtained his Certified
